El Juez Asociado Señor Oóbdova Dávila,
emitió la opinión del tribunal.
Rafael Andino Gales inició en la Corte de Distrito de San Juan una demanda de injunction contra Gregorio Váz-quez y José L. Soto, márshal de la Corte Municipal de San Juan. Se alegó en la demanda que desde hace más de diez años el demandante fia estado en posesión real, continua, pú-blica, pacífica e ininterrumpida de un inmueble compuesto' de solar y casa; que Gregorio Vázquez viene realizando actos de dueño en la referida finca, tales como dar órdenes a los inquilinos del demandante y cobrar los cánones de arrenda-miento a personas que viven en la casa; que el márshal de-*343mandado, en virtud de una orden de la Corte Municipal de. San Juan, y también siguiendo instrucciones de Gregorio Váz-quez, ba conminado al demandante para que desaloje la finca objeto de este litigio, y que en virtud de actos del demandado se encuentra de continuo molestado en la posesión de la re-ferida finca; que el demandante tiene constituido su homestead sobre la finca referida y que, careciendo de un medio rápido, adecuado y eficaz en el curso ordinario de la ley, re-curre al remedio de injunction.
La corte de distrito, a petición del demandante, dictó una orden de entredicho y citó a los demandados para comparecer ante la misma y mostrar las causas que tuviesen para impedir que se expidiese un injunction preliminar. El día de la vista presentó el demandado su contestación y una moción para que se anulara y dejara sin efecto el entredicho y para que no se concediera el injunction preliminar solicitado. La corte se negó a conceder dicho injunction y anuló la orden de entre-dicho por entender que el demandante debe acogerse al re-curso previsto en el artículo 1ro. de la Ley núm. 43 de 1913 (pág. 85), equivalente al artículo 690 del Código de Enjuicia-miento Civil, edición de 1933. 'Solicitó entonces el deman-dante la revisión de esta resolución por medio de un auto de certiorari que fué oportunamente expedido por este tribunal. Sostiene la corte inferior que no procede el recurso de injunction solicitado, porque de acuerdo con las alegaciones de la demanda ya se han realizado actos que equivalen a privación efectiva de la posesión y a una perturbación en el derecho dominical del demandante que hace que la acción caiga de plano dentro de los preceptos de la ley de 1913, que forma hoy parte del Código de Enjuiciamiento Civil. En la opinión emitida por el tribunal inferior se dice lo siguiente:
“La alegación ele que el marshal ha conminado al demandante para que desaloje la finca constituye una perturbación que también da origen al ejercicio del injunction posesorio prescrito por la Ley 43 de 1913. Los esfuerzos hechos por el demandante para con-vencemos de que el ejercicio de la acción ordinaria de injunction es *344el que podría garantizarle un remedio completo y facilitaría al Tribunal medios de impartir entera justicia, no nos convencen por mucha que sea nuestra voluntad de cooperar con el demandante en aclarar ésta, una de las muchas derivaciones de la contienda, famosa en los anales judiciales, conocida generalmente con el nombre de El Pleito de Melilla, pero no podemos negar eficacia a la ley y a la jurisprudencia.
“Besolvemos que el remedio adecuado para casos como el pre-sente es el injunction posesorio prescrito en la Ley No. 43 de 1913, enmendada en 1917 (Artículo 90 y siguientes del Código de Enjui-ciamiento Civil de Puerto Bico, edición de 1933), y consecuente-mente declaramos bien anotado el fundamento de nulidad que señala el demandado don Gregorio Vázquez en su moción para que se anule el entredicho dictado, sin perjuicio del derecho que pueda asistir al demandante a ejercitar cualquiera otro remedio que la ley le brinde en defensa de sus intereses.”
 La corte inferior declara que cuando existe nn remedio rápido, adecuado y eficaz en el curso ordinario de la ley no procede el remedio extraordinario de injunction, y concluye que en este caso el demandante tiene ese remedio en el injunction para recobrar la posesión. Es decir, a juicio del tribunal inferior el antiguo remedio de injunction para pro-teger la posesión en un caso como el presente lia quedado ex-cluido por la ley de 1913. No abundamos en la misma opi-nión. Ambos recursos, el que pudiéramos llamar clásico, y el que aparece comprendido en la ley de 1913, emanan del poder legislativo y ambos están inspirados en principios de equi-dad. En el procedimiento de injunction para recobrar la posesión la contienda se reduce a una cuestión de hecho sobre la mera posesión y la perturbación ocasionada en la misma por los actos de un tercero. El injuAiction clásico no es tan limitado con respecto a la prueba y las cuestiones se dis-cuten con mayor amplitud. En el presente caso el deman-dante y peticionario alega que tiene establecido su derecho de homestead en la finca que se describe en la demanda. Esta corte ha declarado que el procedimiento de injunction puede ser utilizado para impedir que el dueño del homestead sea privado del mismo sin haber sido pagado. Lasalle v. Valen*345cia, 39 D.P.R. 612. Dentro de este último procedimiento el peticionario puede demostrar que ha establecido su hogar se-guro para justificar su derecho al injunction, lo que no podría Facer dentro del recurso que la ley concede para recobrar o Tetener la posesión.
En Sucesión Rivera v. González, 33 D.P.R. 1014, este tribunal ha declarado que el remedio de injunction posesorio no ■es un remedio en ley sino en equidad y que un demandante tiene derecho a optar por uno de los dos recursos. De la opi-nión emitida en el caso citado copiamos lo siguiente:
“Se alegó en la demanda que el demandado estaba construyendo una casa en la finca de la demandante y que esta última logró in-tervenir para impedir la construcción. Sostiene el apelante que el remedio ordinario de injunction en equidad no procedía pero que la Sucesión demandante si tuvo algún remedio fué por virtud de la ley especial para recobrar la posesión de bienes inmuebles que auto-riza la Ley No. 43 de 1913 (p. 85), como fué enmendada por la No. 11 de 1917 (1917 (2), p. 221). La teoría es que dicha ley concede el recurso legal, y por tanto que no procede un remedio en ■equidad. No siendo ninguno de los dos para daños y perjuicios, ■creemos que es lo que se conocería por remedio en equidad, y la Su-cesión demandante pudo haber elegido seguir uno, u otro.”
El peticionario en este caso ha decidido acogerse al re-curso concedido por la ley general de injunction y tiene de-recho a que se resuelvan en un sentido u otro las cuestiones planteadas en su demanda ante la corte inferior.

Debe amelarse la resolución de la Corte de Distrito de San ■Juan de 23 de noviembre de 1935.